DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on 5/14/22 has been fully considered and made of record.  Claim 1, 2-28 are pending in that non-elected claims 19-28 are still existed and are requested to be cancelled.   Further, applicant reserves the rights to pursue unelected claim 19-28 in a divisional/continuation application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to whether only “a first outer metallic layer” or both of “a first outer metallic layer and a second outer metallic layer” (see claim 1, lines 2-3) being removing from the substrate as so to form an intermediate substrate.   
It is suggested to rewritten lines 2-4 of claim 1 as following formats in order to clarify the claim languages without changing the scope of the claims. 
 --"Providing a substrate having a dielectric layer, a first outer metallic layer arranged on one side of the dielectric layer, and a second outer metallic layer arranged on the other side of the dielectric layer;
removing the first outer metallic layer from the substrate to form an intermediate substrate; wherein the formed intermediate substrate including the dielectric layer and the second outer metallic layer;--. 
Further, it is also suggested to rewritten the claimed “and cutting the intermediate substrate to remove part of the dielectric layer and a corresponding part of the second outer metallic layer, integrally form an array of dielectric reflector elements of the dielectric reflectarray antenna” (see claim 1, lines 6-8) as follow formats:
--" integrally forming  an array of dielectric reflector elements of the dielectric reflectarray antenna by cutting the intermediate substrate to remove part of the dielectric layer and a corresponding part of the second outer metallic layer;”—
claim 1 appears to be incomplete since only part of the dielectric reflectarray antenna form at the end of the process  
claim 3 appears to be redundant of claim 1 lines 3-4.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: determining the reflecting elements pattern and forming the reflecting elements by cutting based on the determined pattern to form the dielectric reflectarray  and providing a conductive layer  and attaching the conductive layer to the formed reflector elements to obtain the dielectric reflectarray antenna. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 16-18 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotelo(20090079645) in view of Murai et al (8656581).
Sotelo discloses the claimed method for making a dielectric reflectarray antenna, comprising: 
removing, from a substrate having a dielectric layer 210 a first outer metallic layer (as areas  between elements 220) arranged on one side of the dielectric layer 210, and
a second outer metallic layer 230 arranged on the other side of the dielectric layer 210 , the first outer metallic layer to form an intermediate substrate, the intermediate substrate including the dielectric layer 210 and the second outer metallic layer 230 (see Fig. 2 and the discussion in light of abstract or para. 0021-0022 of the Sotelo) .  
Sotelo however lacking of the “cutting the intermediate substrate to remove part of the dielectric layer and a corresponding part of the second outer metallic layer, integrally form an array of dielectric reflector elements of the dielectric reflectarray antenna” Regarding to this, the Murai’ teaches the above (see Figs.4a-4c for the teaching of remove part of the dielectric layer 2 and a corresponding part of the second outer metallic layer 3z , integrally form an array of dielectric reflector elements of the dielectric reflectarray antenna (see Fig. 4C).


    PNG
    media_image1.png
    518
    743
    media_image1.png
    Greyscale

 Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filing date of the invention to employ the Murai teaching as noted in details above onto the invention of the Sotelo in order to form a device having the configurations and requirements above by utilizing with the known and available process (Note that the examiner relies only on the Murai for the teaching of intermediate product as claimed by the instant application). 
	As per claims 3-7 regarding materials and its properties (e.g., dielectric layer having constant of at least 5) associated with the method is considered a standard design option in antenna design. The skilled person would utilize with the materials in the above claims in order to perform the fabrication process without exercising any inventive skills.   Further, it would have been an obvious matter of design choice to choose any desired material as that recited in claims above, and the since applicant has not disclosed that these features are critical, patentably distinguishing features and it appears that the invention would perform equally well with the materials as discloses by either of the references above.
As applied to claims 8-11 regarding to the removing and/or cutting by laser etching, chemical etching, milling and CNC machining processes set forth in the above claims which are considered a standard  option in manufacturing  of  antenna devices including the above.   The skilled person would utilizing the available and common known processes as listed above onto the process invention of Sotelo/ Murai et al as modified and relied above  in order to facilitate the fabrication process  without exercising any inventive skills.
As applied to claim 16-18, refer to process of Murai for teaching of additional conductive layer on the conductive elements (see Fig. 4D, conductive layer 3 on elements 2a, respectively).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18 have been considered but are moot because the new ground of rejection.
Further, the amendment to the claims still raise new issue of 112 (see above)
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt